Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on March 17, 2022 has been considered by the Examiner.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-16 is indicated because the prior art of record does not show or fairly suggest “a sensor device fixed with respect to the reflector so that the reflector is to be positioned between the wall and the sensor device, the sensor device including a light source to produce a source light beam directed at the wall portion so as to illuminate a portion of the product so as to produce a reflected beam, a light sensor fixed with respect to the light source and aligned with the wall portion so as to receive the reflected beam and provide a signal indicative of a property of the reflected beam and therefore the chromatic property of the product” incorporated with all other limitations as claimed in claim 1; and “a sensor device fixed with respect to the side wall, the sensor device including a light source to produce a source light beam to illuminate a portion of the product so as to produce a reflected beam, a light sensor fixed with respect to the light source and positioned so as to receive the reflected beam and provide a signal indicative of a property of the reflected beam and therefore the chromatic property of the product; and a reflector to intercept the source beam and reflected beam so that the source beam is directed at the product, and the reflected beam is directed at the light sensor” incorporated with all other limitations as claimed in claim 13.  Applicant's arguments with regarding claims 1 and 13 have been fully considered and are persuasive (see REMARKS pages 5-8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/30/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761